Oliver, Chief Judge:
This appeal for reappraisement is before me for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto:
1. That the above entitled appeal for reappraisement is limited to the merchandise shipped by Hasegawa Shoten Co., Hasegawa Blind Factory, and Ejima Serin Shokai from Japan.
2. That the said merchandise was entered through U.S. Customs on or about May 7, 1959 and was appraised under Section 402(b) of the Simplification Act of 1956, Public Law 927, 84th Congress, 2nd Session, said merchandise not being identified in the Final List published in T.D. 54521.
3. That at the time of exportation to the United States, the prices at which such or similar merchandise was freely sold or offered for sale in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, were the unit invoice values net packed.
4. That the above entitled appeal for reappraisement as heretofore limited, is submitted on this stipulation.
*505On the agreed facts, I find that the proper basis for appraisement of the merchandise in question, as hereinabove identified, is export value, as defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165, and that such statutory value therefor is the unit invoice values, net, packed.
Judgment will be rendered accordingly.